Name: Commission Regulation (EEC) No 104/89 of 17 January 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 1 . 89 Official Journal of the European Communities No L 15/5 COMMISSION REGULATION (EEC) No 104/89 of 17 January 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : - THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that , the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down ih that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1989 . For the Commission M. BANGEMANN Vice-President (') OJ No L 154, 13. 6. 1981 , p. 26. h OJ No L 355, 17. 12. 1987, p. 19. No L 15/6 Official Journal of the European Communities 19 . 1 . 89 ANNEX Code CN code Description Amount of unit values per 100 kg net .I ECU Bfrs/Lfis Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp Phaseolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 28.75 67,51 13,90 124,76 37,96 24,64 44.76 42,42 95,61 27,61 102,65 42,68 21,56 81,83 107,15 204,53 165,07 61,11 111,58 60030 324,19 136,05 50,87 660,65 67,68 37,42 81,50 81,99 71,58 31,64 61,49 179,34 174,74 46,18 1 254 2 946 606 5 445 1 656 1 063 1 931 1 851 4 173 1 205 4 480 1 863 937 3 572 4 677 8 927 7 205 2 662 4 870 26 203 14 151 5 938 2 220 28 685 2 954 1 633 3 557 3 573 3 124 1 381 2 684 7 828 7 627 2016 231,90 544,57 112,15 1 006,35 306,19 194,92 355,63 342,18 771,27 222,77 828,00 344,30 170,68 660,07 864,36 1 649,77 1 331,54 490,71 900.02 4 842,12 2 614,99 1 097,47 410.38 5 250,36 545,94 301,85 657,46 658,40 577.39 255,22 496.03 1 446,65 1 409,49 372,55 59,93 140,73 28,98 260.07 79,13 50,89 92,23 88,42 199,31 57,57 213,98 88,97 44,80 170.58 223,37 426.35 344,11 . 126,97 232.59 1 251,34 675,79 283,61 106,05 1 368,47 141.08 78,00 169,90 170.36 149,21 65,95 128,19 373,85 364,25 96,27 204,41 480.00 98,85 887,03 269,88 171.59 312.60 301,60 679,82 196,35 729,82 303,48 151.01 581,81 761,87 1 454,16 1 173,66 433,78 793,30 4 267,99 2 304,92 967,34 361,72 4 657,88 481.20 266,05 579,50 582,01 508,93 224,95 437.21 1 275,12 1 242,37 328,37 4 973 11 679 2 405 21 583 6 566 4 055 7 362 7 338 16 541 4 777 17 757 7384 3 583 14 156 18 537 35 382 28 557 10 566 19 302 103 847 56 082 23 537 8 801 110 953 11 708 6 473 14 100 14 177 12 383 5 473 10 638 31 025 30 229 7 990 22,40 52,60 10,83 97,21 29,57 19.14 34,82 33,05 74.50 21.51 79,98 33,26 16,69 63.76 83,49 159,36 128,62 47,57 86,94 467,74 252,60 106,01 39.64 510,76 52,73 29.15 63,51 63,82 55.77 24.65 47,91 139,74 136,15 35,98 43 996 103 313 21 277 190 921 58 089 37 482 68 116 64 917 146 322 42 263 157 085 65 320 33 191 125 226 163 982 312 987 252 614 93 567 170 748 918 623 496 103 208 207 77 855 1 022 231 103 573 57 265 124 730 125 542 109 540 48 419 94 105 274 451 267 402 70 679 67,63 158,82 32,71 293,51 89,30 57,16 103.74 99,80 224,94 64,97 241.49 100,41 50,50 192,51 252,09 481,17 388,35 143,35 262.50 1 412,24 762.68 320.08 119.69 1 542,93 159,22 88,03 191.75 192,34 168,40 74,43 144,67 421,92 411.09 108,65 18,38 43.16 8,88 79.75 24,26 17,15 31,19 27.11 61.12 17,65 65.62 27,28 14,33 52,31 68,50 130.75 105,53 39.63 71,33 383.76 207,25 86,98 32,52 437,30 43,26 23,92 52,10 53.17 45.76 20,22 39,31 114,65 111,71 29,52 19. 1 . 89 Official Journal of the European Communities No L 15/7 Code CN code Description l Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.7b.4 ' 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 - 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20.33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 31,96 21,73 53,32 35,77 71,31 81,28 43,21 231,90 39,82 58,05 143,96 13,01 74,66 155,24 59,29 66,58 98,71 142,33 160,99 155,54 178,75 365.50 274,52 136,85 64,94 133,41 238.51 1 395 948 2 327 1 561 3 113 3 547 1 886 10 122 1 738 2 534 6 283 565 3 259 6 77$ 2 588 2 906 4 308 6 213 7 027 6 789 7 802 15 954 11 983 5 973 2 834 5 823 10 411 257,81 175,34 430,14 288,57 568,29 655,61 348,61 1 870,60 321,19 468,26 1 161,22 103,78 602,29 1 252,18 478,29 537,06 796,23 1 148,11 1 298,59 1 254,63 1 441,87 2 948,20 2 214,36 1 103,87 523,88 1 076,12 1 923,91 66,62 45,31 111,16 74,57 148,47 169,43 90,09 483,42 83,00 121,01 300.09 26,98 155,65 323,60 123,60 138,79 205,77 296,70 335,59 324,23 372,62 761,90 572,25 285,27 135,38 278.10 497,19 227,24 154,55 379,13 254,35 503,48 577,88 307,27 1 648,80 283,10 412,74 1 023,54 91,95 530,88 1 103,71 421,58 473,38 701,82 1 01 1,97 1 144,62 1 105,86 1 270,90 2 598,63 1 951,80 972,98 461,76 948,52 1 695,79 5 529 3 760 9 225 6 188 11 890 14 060 7 476 40 118 6 888 10 042 24 904 2 192 12917 26 855 10 257 11 518 17 076 24 623 27 850 26 907 30 923 63 229 47 490 23 674 11 235 23 079 41 261 24.90 16,93 41,55 27.87 55,37 63,33 33,67 180,70 31,02 45,23 112,17 10,05 58,18 120,96 46,20 51.88 76.91 110,90 125,44 121,19 139,28 284,79 213,90 106,63 50,60 103,95 185,85 48 910 33 265 81 604 54 747 110 122 124 380 66137 354 882 60 935 88 837 220 302 20 118 114 264 237 559 90 739 101 889 151 057 217 814 246363 238 022 273 545 559 319 420 097 209 422 99 388 204 156 364 995 75,19 51,13 125,45 84,16 167,62 191,21 101.67 545,57 93,67 136,57 338.68 30,42 175,66 365.21 139,49 156,64 232.22 334.85 378,74 365,92 420,53 859.86 645,83 321,95 152,79 313,85 561,12 20,43 13.89 34.09 22,87 46,11 51,96 27,62 148,25 25,45 37,11 92,03 8,53 47,73 99,24 37.90 42,56 63.10 90,99 102,92 99,43 1 14,27 233,66 175,49 87,48 41,52 85,28 152,48